436 U.S. 931
98 S. Ct. 2831
56 L. Ed. 2d 776
Bruce LONGv.UNITED STATES
No. 77-1226
Supreme Court of the United States
May 30, 1978

On petition for writ of certiorari to the United States Court of Appeals for the Second Circuit.
The petition for a writ of certiorari is denied.
Mr. Justice BRENNAN, with whom Mr. Justice STEWART and Mr. Justice MARSHALL join, dissenting.


1
In  A customs officer, assigned to the Post Office opened the envelope containing the magazine and forwarded it to customs officials who determined that the magazine was obscene, seized it, and began forfeiture proceedings against it under 19 U.S.C. § 13051 in the District Court for the Southern District of New York. Petitioner a peared in response to a notice of the impending forfeiture, see 19 CFR § 12.40 (1977), and argued that the magazine was not obscene under standards prevailing in Lancaster, Pa., petitioner's home and the address to which the magazine was sent.  The trial judge agreed with petitioner that the relevant inquiry related to community standards in Lancaster and dismissed the complaint since the United States had failed to produce evidence of the relevant community standard.2 The Court of Appeals for the Second Circuit reversed, holding that the relevant community standards were those at the port of entry, the Southern District of New York.


2
I continue to adhere to the view expressed in my dissent in United States v. 12 200-Ft. Reels of Film, 413 U.S. 123, 138, 93 S. Ct. 2665, 37 L. Ed. 2d 500 (1973):


3
"Whatever the extent of the Federal Government's power      to bar the distribution of allegedly obscene material to      juveniles or the offensive exposure of such material to      unconsenting adults, the statute before us is  . . .  clearly      overbroad and unconstitutional in its face."


4
Accordingly, I would reverse the judgment of the Court of Appeals.



1
 "All persons are prohibited from importing into the United States from any foreign country  . . .  any obscene book [or] pamphlet  . . .  and all such articles  . . .  shall be subject to seizure and forfeiture  . . . ."


2
 In addition, the trial court ruled that the procedures afforded under § 1305 were insufficient to satisfy the First Amendment.  Cf. Freedman v. Maryland, 380 U.S. 51, 85 S. Ct. 734, 13 L. Ed. 2d 649 (1965).  The Court of Appeals disagreed.